DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/366,776, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, the ‘766 provisional application does not provide adequate support for the “encrypting a first sub-row block of data using a system master key and a first set of data encryption keys…,” storing, in the first database record, first information associating the first field of the database table with the first set of data encryption keys,” “encrypting a second sub-row block of data using the system master key and a second set of data encryption keys…,” and “storing, in the first database record, second information associating the second field of the database table with the second set of data encryption keys” limitations of claim 1 and the corresponding limitations of independent claims 7 and 13.

	Therefore, the claims shall be examined using an effective filing date of 07 December 2016.

Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “sending data from…set of entities,” page 10, lines 9-15, the examiner respectfully disagrees.
O’Connor teaches sending encrypted data to the user device based on a received request, wherein the user device decrypts the data using the corresponding keys (Para. 55, 56, 59, 82, 83, 92).
Cui (newly cited) teaches the encrypted fields are attempted to be decrypted and the record to return to the read request is generated, wherein the record includes encrypted fields not decrypted due to lack of user authorization and decrypted fields (Para. 40, 49, 50).
Shoshan teaches providing the requested record to the client device, decrypting the fields that the user is authorized to decrypt, and presenting the record with the decrypted fields and the encrypted fields (Para. 58, 59).
It should be noted that the aforementioned limitation in the independent claims does not indicate where the “data” is being sent and does not indicate the use of the “requesting electronic device”.  The examiner suggests clarifying that the data is being sent to the requesting electronic device and is being decrypted at the device based on the device’s association to the first set of entities.
Combining the references brings about a system that includes sending data from a database record, where the data includes both a first encrypted sub-row block of data encrypted using a first set of data encryption keys for a first set of entities authorized to access the first sub-row block of data and a second sub-row block of data encrypted using a second set of data encryption keys for a second set of entities authorized to access the second sub-row block of data, wherein a requesting electronic device is associated with the first set of entities and not associated with the second set of entities.  Therefore, the claimed limitations are taught by the combination of the references. 

In response to applicant’s arguments that the cited references do not teach “encrypting a first…set of entities,” page 10, line 17-page 11, line 1, the examiner respectfully disagrees.
Please note:  for a more detailed explanation of how the combination of the references teaches each limitation referenced at page 10, line 17-page 11, line 1 see the 103 rejection analysis below.
O’Connor teaches a system wherein individual fields within a record may each be encrypted with different encryption keys or combinations of keys (Para. 66, 67).  For example, paragraph 66 states “an administrator may choose the key “All Representatives” to encrypt the name and phone number fields…may choose to use another key “Human Resources” to encrypt the salary field.”
O’Connor further teaches sending encrypted data to the user device based on a received request, wherein the user device decrypts the data using the corresponding keys (Para. 55, 56, 59, 82, 83, 92).
Cui (newly cited) teaches encrypting a field of a record using the encryption key, seed value, and master key, wherein separate seeds may be generated for each field to be encrypted (Para. 42), and wherein different fields may be encrypted with the same or different encryption keys (Para. 45).  The system then generates the record to write to the table including the seed value, each unencrypted field, and each encrypted field (Fig. 6; Para. 31, 44).
Shoshan also teaches a system wherein individual fields within a record may each be encrypted with different encryption keys or combinations of keys (Para. 54, 55).  For example, each field may be encrypted with a different encryption key, wherein each encryption key may be associated with a single user or a set of users.  The entire record may be encrypted at the cloud in addition to the field-level encryption (Para. 62).
Shoshan further teaches providing the requested record to the client device, decrypting the fields that the user is authorized to decrypt, and presenting the record with the decrypted fields and the encrypted fields (Para. 58, 59).
Block teaches encrypting sets of data in a sensitive data structure using multiple encryption keys, such as a different key for each field and having different keys for different users and storing the encryption keys in the encryption key fields (Fig. 5, el. 520; Col. 9, line 55-Col. 10, line 9).
Combining the references brings about a system that includes each of the aforementioned steps.  Therefore, the claimed limitations are taught by the combination of the references. 

Claim Interpretation
The following is the examiner’s interpretations for portions of the claims:
Regarding claim 13, a “system comprising:  a database system implemented using a server system, the database system configurable to cause…,” the examiner is using the plain meaning for the “server system,” wherein a server comprises a computer.  Therefore, the “database system” would not be interpreted under 112f and the claim would also be statutory under 35 USC 101.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  
Regarding claim 1, line 13—“toaccess” should be amended to state --to access-- in order to add the space between the words.

Regarding claim 1, line 25—“ofdata” should be amended to state --of data-- in order to add the space between the words.

Regarding claim 7, line 2—“areconfigurable” should be amended to state --are configurable-- in order to add the space between the words.

Regarding claim 7, line 15—“toaccess” should be amended to state --to access-- in order to add the space between the words.

Regarding claim 7, line 27—“ofdata” should be amended to state --of data-- in order to add the space between the words.

Regarding claim 13, line 12—“” includes both a strikethrough and an underline.  For purposes of examination, the examiner shall construe the word to only include a strikethrough.

Regarding claim 13, line 13—“toaccess” should be amended to state --to access-- in order to add the space between the words.

Regarding claim 7, line 21—“ofdata” should be amended to state --of data-- in order to add the space between the words.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 13, 16, 17, 20-22, 24, 25, 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2010/0257351) in view of Cui et al. (US 2008/0077806 A1) in view of Shoshan (US 2016/0344724 A1) and further in view of Block et al. (US 8,707,452 B1).
Regarding claim 1, O’Connor teaches a method comprising: 
encrypting a first sub-row block of data, using…a first set of data encryption keys for a first set of entities authorized to access the first sub-row block of data, i.e. a multi-tenant database (Fig. 1A, el. 16), e.g. encrypting an entire object or specific fields using a plurality of encryption keys, wherein each key is assigned to a specific group authorized access to the object and/or the field (Para. 52, 63, 66); wherein the same data may be encrypted twice using a first key for a first group and a second key for a second group in the same organization (Para. 67); a Human Resources group, a Human Resources HQ group, a Human Resources Europe group, an All Representatives group, a sales and service representatives group, and an Accounting department (Para. 64-66, 70, 84);
storing, in a first database record of a database table in a database, the first encrypted sub-row block of data in a first field of the database table, e.g. storing the encrypted data in a table in the database, wherein the table/data object contains one or more data categories arranged as columns or fields and each row or record contains an instance of data for each category defined by the fields (Para. 47, 53, 77);
storing…first information associating the first field of the database table with the first set of data encryption keys, e.g. including metadata with the encrypted data, wherein the metadata includes an identifier which is associated with the encryption keys and key location information (Para. 54, 56, 75); 
encrypting a second sub-row block of data using…a second set of data encryption keys for a second set of entities authorized toaccess the second sub-row block of data, e.g. encrypting an entire object or specific fields using a plurality of encryption keys, wherein each key is assigned to a specific group authorized access to the object and/or the field (Para. 52, 63, 66); wherein the same data may be encrypted twice using a first key for a first group and a second key for a second group in the same organization (Para. 67); a Human Resources group, a Human Resources HQ group, a Human Resources Europe group, an All Representatives group, a sales and service representatives group, and an Accounting department (Para. 64-66, 70, 84);
storing, in the first database record, the second encrypted sub-row block of data in a second field of the database table, e.g. storing the encrypted data in a table in the database, wherein the table/data object contains one or more data categories arranged as columns or fields and each row or record contains an instance of data for each category defined by the fields (Para. 47, 53, 77); 
storing…second information associating the second field of the database table with the second set of data encryption keys, e.g. including metadata with the encrypted data, wherein the metadata includes an identifier which is associated with the encryption keys and key location information (Para. 54, 56, 75); 
retrieving data from the first record of the database table, the data including the first encrypted sub-row block of data and the second encrypted sub-row block of data, e.g. requesting the stored data by the user system and sending the encrypted data to the user system, wherein the encrypted data may include a plurality of encrypted and unencrypted fields (Para. 55, 56, 82, 83); and 
sending, in response to a request, the data including both the first encrypted sub-row block ofdata…, wherein a requesting electronic device, i.e. a user system (Fig. 1A, el. 12), is associated with the first set of entities and not associated with the second set of entities, e.g. requesting the stored data by the user system and sending the encrypted data to the user system, wherein the encrypted data may include a plurality of encrypted and unencrypted fields (Para. 55, 56, 82, 83); decrypting the fields that the user is authorized to decrypt (Para. 59, 92).
O’Connor does not clearly teach encrypting a first sub-row block of data, using a system master key and a first set of data encryption keys for a first set of entities authorized to access the first sub-row block of data; storing, in the first database record, first information associating the first field of the database table with the first set of data encryption keys; encrypting a second sub-row block of data using the system master key and a second set of data encryption keys for a second set of entities authorized toaccess the second sub-row block of data; storing, in the first database record, second information associating the second field of the database table with the second set of data encryption keys; and sending, in response to a request, the data including both the first encrypted sub-row block ofdata and the second sub-row block of data.
Cui teaches encrypting a first sub-row block of data using a system master key and a first set of data encryption keys for a first entity authorized to access the first sub-row block of data, e.g. encrypting a field of a record using the encryption key, seed value, and master key, wherein separate seeds may be generated for each field to be encrypted (Para. 42); wherein different fields may be encrypted with the same or different encryption keys (Para. 45); 
storing, in a first database record of a database table in a database, i.e. storage managed by the database engine (Fig. 1, el. 4, 6, 8, 10; Para. 19), the first encrypted sub-row block of data in a first field of the database table, e.g. generating the record to write to the table including the seed value, each unencrypted field, and each encrypted field (Fig. 6; Para. 31, 44); 
storing…first information associating the first field of the database table with the first set of data encryption keys, e.g. field encryption information for each field in the record subject to encryption, wherein the information includes a field identifier and an encryption key identifier (Fig. 3; Para. 28); wherein a key entry of a key store includes the key identifier and the encryption key (Fig. 7; Para. 33); 
encrypting a second sub-row block of data using the system master key and a second set of data encryption keys for a second entity authorized toaccess the second sub-row block of data, e.g. encrypting a field of a record using the encryption key, seed value, and master key, wherein separate seeds may be generated for each field to be encrypted (Para. 42); wherein different fields may be encrypted with the same or different encryption keys (Para. 45); 
storing, in the first database record, the second encrypted sub-row block of data in a second field of the database table, e.g. generating the record to write to the table including the seed value, each unencrypted field, and each encrypted field (Fig. 6; Para. 31, 44); 
storing…second information associating the second field of the database table with the second set of data encryption keys, e.g. field encryption information for each field in the record subject to encryption, wherein the information includes a field identifier and an encryption key identifier (Fig. 3; Para. 28); wherein a key entry of a key store includes the key identifier and the encryption key (Fig. 7; Para. 33); 
retrieving data from the first record of the database table, the data including the first encrypted sub-row block of data and the second encrypted sub-row block of data; and sending, in response to a request, the data including…the second sub-row block of data, wherein a requesting electronic device, i.e. a database client (Fig. 1, el. 2), is associated with the first entity and not associated with the second entity, e.g. decrypting a requested record in response to a request by the database client (Para. 46); wherein the encrypted fields are attempted to be decrypted and generating the record to return to the read request including encrypted fields not decrypted due to lack of user authorization and decrypted fields (Para. 40, 49, 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Connor to include encrypting a first sub-row block of data using a system master key and a first set of data encryption keys for a first set of entities authorized to access the first sub-row block of data; encrypting a second sub-row block of data using the system master key and a second set of data encryption keys for a second set of entities authorized toaccess the second sub-row block of data, using the known method of encrypting fields of a record using a master key, seed, and an encryption key, wherein the seed and encryption key may be different for each field, and wherein the encrypted fields are attempted to be decrypted and generating the record to return to the read request including encrypted fields not decrypted due to lack of user authorization and decrypted fields, as taught by Cui, in combination with the object/field encryption system of O’Connor, for the purpose of providing security of database information by providing encryption services to database management systems (Cui-Para. 4, 6).  Another benefit would be to increase the security of the fields in the record by utilizing a master key as well as separate encryption keys to encrypt each field.
O’Connor in view of Cui does not clearly teach storing, in the first database record, first information associating the first field of the database table with the first set of data encryption keys; storing, in the first database record, second information associating the second field of the database table with the second set of data encryption keys; and sending, in response to a request, the data including both the first encrypted sub-row block ofdata and the second sub-row block of data.
Shoshan teaches encrypting a first sub-row block of data using a system master key and a first set of data encryption keys for a first set of entities authorized to access the first sub-row block of data, e.g. providing field-level encryption for a record, wherein at least a portion of the fields may be encrypted for access by different users (Para. 31, 54, 61, 62); encrypting an entire record at the cloud in addition to the field-level encryption (Para. 62);
storing, in a first database record of a database table in a database, the first encrypted sub-row block of data in a first field of the database table, e.g. determining that an update has occurred on a field value in the record, encrypting the field value, and sending the record to the cloud storage for storage (Para. 61);
encrypting a second sub-row block of data using the system master key and a second set of data encryption keys for a second set of entities authorized toaccess the second sub-row block of data, e.g. providing field-level encryption for a record, wherein at least a portion of the fields may be encrypted for access by different users (Para. 31, 54, 61, 62); encrypting an entire record at the cloud in addition to the field-level encryption (Para. 62), 
storing, in the first database record, the second encrypted sub-row block of data in a second field of the database table, e.g. determining that an update has occurred on a field value in the record, encrypting the field value, and sending the record to the cloud storage for storage (Para. 61);
retrieving data from the first record of the database table, the data including the first encrypted sub-row block of data and the second encrypted sub-row block of data; and sending, in response to a request the data including both the first encrypted sub-row block ofdata and the second sub-row block of data, wherein a requesting electronic device, i.e. a client device (Fig. 1, el. 108), is associated with the first set of entities and not associated with the second set of entities, e.g. providing the record to the client device in response to a request for the data (Para. 31, 34, 42); wherein a first encrypted data field may be authorized for access by a single user, and a different second encrypted data field is authorized for access by a set of users; any combination of a single user or a plurality of users (Para. 54, 58); the fields for the requesting user are decrypted at the client device and the record is presented with the decrypted fields and the encrypted fields (Para. 58, 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Connor in view of Cui to include sending, in response to a request, the data including both the first encrypted sub-row block ofdata and the second sub-row block of data, using the known method of providing the record to the client device in response to a request for the data, wherein a first encrypted data field may be authorized for access by a single user, and a different second encrypted data field is authorized for access by a set of users, decrypting the fields for the requesting user at the client device and presenting the record with the decrypted fields and the encrypted fields, as taught by Shoshan, in combination with the object/field encryption system of O’Connor in view of Cui, for the purpose of providing increased security for data stored in the cloud (Shoshan-Para. 19).
O’Connor in view of Cui in view of Shoshan does not clearly teach storing, in the first database record, first information associating the first field of the database table with the first set of data encryption keys; and storing, in the first database record, second information associating the second field of the database table with the second set of data encryption keys.
Block teaches storing, in the first database record, first information associating the first field of the database table with the first set of data encryption keys, e.g. encrypting sets of data in a sensitive data structure using multiple encryption keys, such as a different key for each field and having different keys for different users; storing the encryption keys in the encryption key fields (Fig. 5, el. 520; Col. 9, line 55-Col. 10, line 9); and 
storing, in the first database record, second information associating the second field of the database table with the second set of data encryption keys, e.g. encrypting sets of data in a sensitive data structure using multiple encryption keys, such as a different key for each field and having different keys for different users; storing the encryption keys in the encryption key fields (Fig. 5, el. 520; Col. 9, line 55-Col. 10, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Connor in view of Cui in view of Shoshan to include storing, in the first database record, first information associating the first field of the database table with the first set of data encryption keys; and storing, in the first database record, second information associating the second field of the database table with the second set of data encryption keys, using the known method of encrypting sets of data in a sensitive data structure using multiple encryption keys, such as a different key for each field and having different keys for different users and storing the encryption keys in the encryption key fields, as taught by Block, in combination with the object/field encryption system of O’Connor in view of Cui in view of Shoshan, for the purpose of enabling quick key retrieval and, therefore, faster, more efficient decryption of the data.

Regarding claim 4, O’Connor in view of Cui in view of Shoshan in view of Block teaches the first set of data encryption keys including two or more encryption keys, e.g. encrypting an entire object or specific fields using a plurality of encryption keys, wherein each key is assigned to a specific group authorized access to the object and/or the field (O’Connor-Para. 52, 63, 66, 67).

Regarding claim 5, O’Connor in view of Cui in view of Shoshan in view of Block teaches responsive to updating the first sub-row block of data, re-encrypting the updated first sub-row block of data using the first set of data encryption keys, e.g. re-encrypting the data with a new key (O’Connor-Para. 73, 74)
Also note Cui discloses if the record being written is not new, i.e., already exists in the table, then the field(s) may be encrypted using the same or different encryption keys (Para. 43-45).

Regarding claim 7, the claim is analyzed with respect to claim 1.  O’Connor in view of Cui in view of Shoshan in view of Block further teaches a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors performs the steps (O’Connor-Fig. 1, el. 16; Cui-Fig. 4, 12, 10; Cui-Para. 23, 54).

Regarding claim 10, the claim is analyzed with respect to claim 4.

Regarding claim 13, the claim is analyzed with respect to claims 1 and 7.  O’Connor in view of Cui in view of Shoshan in view of Block further teaches a system comprising: a database system implemented using a server system, the database system configurable to cause the performance of the steps (O’Connor-Fig. 1, el. 16; Cui-Fig. 4, 12, 10; Cui-Para. 23, 54).

Regarding claim 16, the claim is analyzed with respect to claim 4.

Regarding claim 17, the claim is analyzed with respect to claim 5.

Regarding claim 20, the claim is analyzed with respect to claim 5.

Regarding claim 21, O’Connor in view of Cui in view of Shoshan in view of Block teaches wherein storing the first information comprises:  storing, in the first database record, the first information in a third field of the database table, e.g. encrypting sets of data in a sensitive data structure using multiple encryption keys, such as a different key for each field and having different keys for different users; storing the encryption keys in the encryption key fields (Block-Fig. 5, el. 520; Col. 9, line 55-Col. 10, line 9).

Regarding claim 22, O’Connor in view of Cui in view of Shoshan in view of Block teaches the first information including the first set of data encryption keys, e.g. encrypting sets of data in a sensitive data structure using multiple encryption keys, such as a different key for each field and having different keys for different users; storing the encryption keys in the encryption key fields (Block-Fig. 5, el. 520; Col. 9, line 55-Col. 10, line 9).

Regarding claim 24, the claim is analyzed with respect to claim 21.

Regarding claim 25, the claim is analyzed with respect to claim 22.

Regarding claim 27, the claim is analyzed with respect to claim 21.

Regarding claim 28, the claim is analyzed with respect to claim 22.

Regarding claim 30, O’Connor in view of Cui in view of Shoshan in view of Block teaches wherein sending the data comprises:  transmitting the data to the requesting device, e.g. providing the record to the client device in response to a request for the data (Shoshan-Para. 31, 34, 42); wherein a first encrypted data field may be authorized for access by a single user, and a different second encrypted data field is authorized for access by a set of users; any combination of a single user or a plurality of users (Shoshan-Para. 54, 58); the fields for the requesting user are decrypted at the client device and the record is presented with the decrypted fields and the encrypted fields (Shoshan-Para. 58, 59).

Regarding claim 31, the claim is analyzed with respect to claim 30.

Claims 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Cui in view of Shoshan in view of Block and further in view of Freeman et al. (US 2015/0039901 A1).
Regarding claim 23, O’Connor in view of Cui in view of Shoshan in view of Block teaches all elements of claim 21.
O’Connor in view of Cui in view of Shoshan in view of Block further teaches …a first set of indices associated with the first set of data encryption keys, the first set of indices referencing a set of entries of a key table, e.g. including metadata with the encrypted data, wherein the metadata includes an identifier which is associated with the encryption keys and key location information (O’Connor-Para. 54, 56, 75);
Also note Cui discloses field encryption information for each field in the record subject to encryption, wherein the information includes a field identifier and an encryption key identifier (Cui-Fig. 3; Para. 28); wherein a key entry of a key store includes the key identifier and the encryption key (Cui-Fig. 7; Para. 33).
O’Connor in view of Cui in view of Shoshan in view of Block does not clearly teach the first information comprising a first set of indices associated with the first set of data encryption keys, the first set of indices referencing a set of entries of a key table.
Freeman teaches the first information comprising a first index associated with the first data encryption key, the first index referencing an entry of a key table, e.g. including a non-recoverable form of the user specific key in a metadata field in the table row, wherein the key is hashed and stored in the metadata field (Freeman-Fig. 1, el. 102, 114, 300; Para. 33, 37, 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Connor in view of Cui in view of Shoshan in view of Block to include the first information comprising a first set of indices associated with the first set of data encryption keys, the first set of indices referencing a set of entries of a key table, using the known method of including a non-recoverable form of the user specific key in a metadata field in the table row, wherein the key is hashed and stored in the metadata field, as taught by Freeman, in combination with the object/field encryption system of O’Connor in view of Cui in view of Shoshan in view of Block, for the purpose of increasing database performance during searches (Freeman-Para. 3) and reducing the amount of time between when the data is encrypted and when the encrypted data is stored in the database.

Regarding claim 26, the claim is analyzed with respect to claim 23.

Regarding claim 29, the claim is analyzed with respect to claim 23.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Antonopoulos et al. (US 2018/0091306 A1)—Antonopoulos discloses securing database operations by associating type metadata and rules with each field of the database, wherein the metadata includes a method of encryption of the corresponding field, and a reference to a key used to encrypt data in the corresponding field (Para. 6).

Shetty et al. (US 2014/0149794 A1)—Shetty discloses a table that includes an encryption key field that stores an encryption key that can be used to decrypt the associated object (Fig. 5C, el. 512; Para. 110).

Ullrich et al. (US 2017/0126644 A1)—Ullrich discloses a profile and a profile header, wherein the header includes data for multiple customers and the associated encryption keys used for particular fields (Figs. 4A, 4B; Para. 50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12 August 2022

/Jeremy S Duffield/Primary Examiner, Art Unit 2498